Citation Nr: 1538763	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-24 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a service-connected lumbar strain.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Tromble, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2006 to March 2010.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The issue was previously before the Board in December 2014, when it was remanded for further development.  Specifically, the Board requested that additional treatment records be obtained and a VA examination be provided.  As will be discussed below, the remand directives were not completed and additional remand is required.  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is claiming entitlement to a rating in excess of 10 percent for a service-connected lumbar strain.  

In December 2014, the Board remanded the matter so that the AOJ could obtain the Veteran's VA and private treatment records and then schedule an examination to evaluate the current severity of his service-connected lumbar spine disability.   Although the February 2015 supplemental statement of the case indicated the updated VA treatment records were electronically reviewed, these records have not been associated with the claims file and are not available for review by the Board. Because the remand directives were not completed, the case must be returned to the AOJ for additional development.  See Stegall v. West, 11 Vet. App. 268 (1998).

In January 2015, the AOJ sent a letter to the Veteran asking him to provide any private treatment records related to his service-connected spine disability or to identify any private treatment providers and supply the appropriate authorization forms so that the VA could obtain his records.  While the Veteran did not reply to this letter and did not submit any private treatment records, he subsequently indicated to a VA examiner that he had been treated at Kernersville Orthopedics for a disc problem in 2014 and had been taking Flexeril (cylobenzapine) for his condition.  As this matter is being remanded so that the VA treatment records can be associated with the claims file, the AOJ should afford the Veteran another opportunity to submit or identify any relevant private treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.   Obtain all VAMC Salisbury medical records from 2010 through the present and associate them with the claims file.

2.  Ask the Veteran to complete a release so VA can request his treatment records from Kernersville Orthopedics.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

3.  After obtaining these records and doing any additional development deemed necessary, readjudicate the appeal considering all the evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




